SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2010 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant's Form F-3 Registration Statements File Nos. 333-163353 and 333-164332 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932, 333-148933, 333-164330 and 333-164331. EZCHIP SEMICONDUCTOR LTD. 6-K Items 1 Condensed Interim Consolidated Financial Statements of EZchip SemiconductorLtd. and its subsidiaries as of June 30, 2010 (Unaudited), Selected Consolidated Financial Data and Management’s Discussion and Analysis of Financial Condition and Results of Operations for the six months ended June 30, 2010. EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2010 UNAUDITED EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2010 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 1 - 2 Condensed Interim Consolidated Statements of Operations 3 Condensed Interim Statements of Changes in Shareholders' Equity 4 Condensed Interim Consolidated Statements of Cash Flows 5 - 6 Notes to Condensed Interim Consolidated Financial Statements 7 - 16 EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits Available-for-sale marketable securities Trade receivables )net of allowances of $40 as of June 30, 2010 and December 31, 2009) Other accounts receivable and prepaid expenses Deferred tax assets, net Inventories Total current assets NON CURRENT ASSETS: Severance pay fund Long-term deferred tax assets Total non current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL Total assets $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. - 1 - EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share data) June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital Ordinary shares of NIS 0.02 par value - Authorized: 50,000,000 shares at June30, 2010 and December 31, 2009, respectively; Issued and outstanding: 25,121,828 and 24,314,990 shares at June30, 2010 and December 31, 2009, respectively. Additional paid-in capital Accumulated other comprehensive income 47 Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. - 2 - EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Six months ended June 30, Year ended December 31, Unaudited Audited Revenues $ $ $ Costs of revenues Amortization of existing technology Gross profit Operating expenses: Research and development (net of grants and participations in the amount of $1,598, $1,739 and $3,049 for the six months ended June 30, 2010 and 2009, and for the year ended December 31, 2009, respectively) Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before taxes Tax benefit (taxes on income) ) Net income Less: Net loss (income) attributable to noncontrolling interest 34 ) Net income attributable to EZchip Semiconductor shareholders $ $ $ Basic net income per share attributable to EZchip Semiconductor shareholders $ $ $ Diluted net income per share attributable to EZchip Semiconductor shareholders $ $ $ Weighted average number of Ordinary Shares used in computing basic net income per share Weighted average number of Ordinary Shares used in computing diluted net income per share The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. - 3 - EZCHIP SEMICONDUCTOR LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) EZchip Semiconductor Ltd. Shareholders Number of Additional Accumulated other Non Total Total ordinary Share paid-in comprehensive Accumulated Controlling comprehensive shareholders' shares capital capital income (loss) deficit Interest income (loss) equity Balance as of January 1, 2009 $ $ $ ) $ ) $ $ $ Exercise of stock options *) 87 87 Exercise of Restricted Share Units *) *) *) Exercise of options in EZchip Technologies 95 Stock-based compensation Stock-based compensation in EZchip Technologies Purchase of noncontrolling interest in consideration of issuance of Company’s equity instruments, net of issuance cost of $213 6 ) ) Comprehensive income: Unrealized gain on available-for-sale marketable securities Unrealized gain on foreign currency cash flow hedges transactions, net Net income 92 Total comprehensive income $ Balance as of December 31, 2009 $ ) $ $ Issuance of shares (see also Note 4) 1 Exercise of stock options 3 Exercise of Restricted Share Units *) *) *) Stock-based compensation Comprehensive income: Unrealized loss on available-for-sale marketable securities ) ) ) Unrealized loss on foreign currency cash flow hedges transactions, net ) ) ) Net income Total comprehensive income $ Balance as of June 30, 2010 (unaudited) $ $ $
